Case 2:18-cv-02911-NGG-RER Document 41 Filed 06/14/19 Page 1 of 2 PagelD #: 311

Stuart Zisholtz, Esq.

ZISHOLTZ & ZISHOLTZ, LLP

200 Garden City Plaza, Suite 408
Garden City, New York 11530
Tek: 516-741-2200

Fax: 516-746-1024

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Sr re eee ore ree Fre am a ei ane we vat ie ory a ate AE
SHALOM S. MAIDENBAUM, Docket No, 2:18-cv-02911
(NGG-RER)
Plaintiff,
~against- NOTICE OF MOTION

 

AARON FISCHMAN, NINA FISCHMAN,
LAWRENCE KATZ, THE LAW OFFICE OF
LAWRENCE KATZ, P.C.. THE LAW
OFFICE OF LAWRENCE KATZ, ESQ.,
PLLC, and CHOSHEN ISRAEL GROUP,
LLC,

Defendants.

 

SERS:

PLEASE TAKE NOTICE, that upon the annexed Declaration of Stuart S. Zisholtz, duly
subscribed to the 14° day of June, 2019, and upon the Memorandum of Law in support, and
upon all the pleadings and proceedings heretofore had herein, the undersigned will move this
Court before Hon. Nicholas G. Garaufis, United States District Judge, at the United States
District Court, Eastern District of New York, located at 225 Cadman Plaza East, Brooklyn, New
York 11201, for an Order:

I. pursuant to FRCP 15, granting the plaintiff leave to amend the complaint, and

2. granting the plaintiff such other, further and different relief as the Court may

deem just and proper in the premises.
Case 2:18-cv-02911-NGG-RER Document 41 Filed 06/14/19 Page 2 of 2 PagelD #: 312

PLEASE TAKE NOTICE, that answering Affidavits, if any, must be served pursuant to
the schedule as set forth by this Court.

Dated: Garden City, New York
June 14, 2019

Yours, etc.,

ZISHOLTZ & ZISHOLTZ, LLP

By: {sf
Stuart $ Zisholtz (7533)
Attorneys for Plaintiff
Office and P.O. Address
200 Garden City Plaza, Suite 408
Garden City, New York 11530
516-741-2200

TO: LEVI HUEBNER & ASSOCIATES, P.C.
Attorneys for Defendants
338 Atlantic Avenue, Suite 202
Brooklyn, New York 11201
212-354-5555
